Downey, J.
—This was an action by the appellee against the appellants, to recover possession of fractional sections three, ten, fifteen, twenty-two, twenty-seven, and thirty-four, in township twenty-two, north of range ten west, in Warren county, Indiana, containing in all two hundred and twenty-seven acres and thirty-eight hundredths, of which it was alleged the defendants held possession without right, etc. There was another paragraph of the complaint, which sought to quiet the title of the plaintiff to the same lands.
The defendants pleaded the general denial, and also a second paragraph, which was, on motion of the plaintiff, stricken out. The issue was tried by the court, and there was a finding for the plaintiff A motion by the defendant for a new trial was overruled, and judgment rendered on the finding.
The only error properly assigned is. the overruling of the *336motion for a new trial. The reasons assigned in the written motion why a new trial should be granted are, first, that the finding of the court is not sustained by the evidence, and is contrary to the evidence; second, that the judgment of the court is not sustained by the law, and is contrary to the law.
The evidence is not in the record, and for this reason we cannot decide whether the court improperly refused to grant a new trial for the first reason stated, or not. We do not know what is intended by the second reason. There is in the record what purports to be a special finding by the court; but it was not signed by the judge, nor incorporated in any bill of exceptions in the record—Roberts v. Smith, 34 Ind. 550—and there were no conclusions of law excepted to by either party. The second reason for a new trial does not, according to any law, or any practice sustained by this court, present any question for decision. The Board of Commissioners of Lagrange Co. v. Newman, 35 Ind. 10; Leffel v. Leffel, 35 Ind. 76; The Ohio, etc., R. R. Co. v. Hays, 35 Ind. 173. There is nothing for us to decide.
The judgment is affirmed, with costs.